Citation Nr: 0839757	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1969 to February 1971 
under honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.

2.  The veteran's claimed inservice stressors have not been 
corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In May 2006, the RO also 
notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 


38 C.F.R. § 3.159(c) (2008).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.   Thus, the 
duties to notify and assist have been met.

Analysis

The veteran claims to have PTSD as a result of service 
stressors.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

There is no corroborative evidence reflecting that the 
veteran served in combat and/or was attached to a Special 
Forces Unit.  He did not receive medals indicative of combat 
service.  His military occupational specialty was in water 
transportation.  He received the National Defense Service 
Medal, Vietnam Service Medal, and Vietnam Campaign Medal, but 
these were awarded for his meritorious service and not for 
combat.  Absent supporting evidence, the Board finds that the 
veteran did not participate in combat against the enemy

In this case, the evidence demonstrates that the veteran has 
been diagnosed with PTSD.  There are several clinical records 
showing treatment of and diagnoses of PTSD.  In particular a 
September 2004 VA treatment record noted a diagnostic 
impression of PTSD, as well as a notation that personality 
testing suggested a disorder which could be related to 
service.  In August 2006, in noting a diagnosis of PTSD, the 
clinician noted the veteran's trauma of seeing civilians shot 
in front of him in Vietnam.  With a diagnosis of PTSD, the 
remaining question before the Board is whether the veterans' 
PTSD diagnosis is based upon a verified in-service stressor.

The veteran's account of his in-service stressors is, for the 
most part, nonspecific.  The veteran has described several 
stressors.  On his PTSD questionnaire, he asserts that his 
stressors were (1) seeing two dead Vietnamese bodies float to 
shore and seeing their swollen faces in Qui Nhon (2) 
witnessing a Vietnamese man, with whom he talked, jumping off 
the hood of a jeep and then getting shot in front of him in a 
village in Nha Bay and (3) seeing children and adults die.  
He indicated that these events took place 1970-1971 in Nha 
Bay and Qui Nhon on Cameron Bay, in Vietnam and while 
attached to Company IUW G-1, units 2 and 3.  He has not 
provided further details. 

VA is unable to verify the veteran's stressors because the 
veteran did not indicate with any degree of specificity 
stressors capable of verification.  The stressors the veteran 
has given are too vague for the appropriate agencies to 
verify.  He does not give specific dates or names of 
individuals involved, and the information he does give is not 
specific enough to perform a meaningful search by service 
authorities.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997).  (The killing, accidently or in combat, of civilians 
is extremely difficult to verify.  Incidents involving 
civilians, or civilian establishments, unless reported, are 
not normally found in combat records.)  Additionally, the 
veteran's service treatment records do not reflect treatment 
for psychological trauma following any of the incidents 
enumerated above.  As there is no evidence of psychiatric 
treatment or complaints during service, nor verified 
in-service stressors, the Board finds that a VA examination 
is not required in this case.  Because his PTSD diagnosis was 
not based upon a stressor verified by VA, service connection 
for PTSD is not warranted.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has PTSD related to a verified in-service stressor) 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that the 
veteran does not have PTSD that was incurred in or aggravated 
by active service or that is related to service or to any 
corroborated incident therein.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule is not applicable, and the Board must deny the claim.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


